Exhibit 10.1

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

BETWEEN

 

HELEN OF TROY NEVADA CORPORATION

 

AND

 

GERALD J. RUBIN

 

DATED SEPTEMBER 13, 2011

 

--------------------------------------------------------------------------------


 

Section 1. EMPLOYMENT

1

1.1

EMPLOYMENT

1

1.2

DUTIES

1

1.3

TERM

2

1.4

EFFECTIVE DATE

2

Section 2. COMPENSATION

2

2.1

BASIC COMPENSATION

2

2.2

INCENTIVE COMPENSATION

3

2.3

REIMBURSEMENT OF EXPENSES

3

2.4

VACATION AND SICK LEAVE

3

2.5

EQUITY-BASED COMPENSATION

3

2.6

LIFE INSURANCE

6

2.7

OTHER BENEFITS

7

Section 3. TERMINATION

7

3.1

TERMINATION

7

3.2

CHANGE IN CONTROL

9

Section 4. PAYMENTS TO EXECUTIVE UPON TERMINATION

11

4.1

PAYMENTS UPON TERMINATION

11

4.2

NO MITIGATION; NO OFFSET

15

4.3

NATURE OF PAYMENTS

15

4.4

NO FURTHER COMPENSATION

15

Section 5. CONFIDENTIALITY

16

5.1

CONFIDENTIALITY AND DISCLOSURE

16

5.2

ACKNOWLEDGEMENT OF CONFIDENTIAL INFORMATION

16

Section 6. SOURCE OF PAYMENTS

16

Section 7. DECISIONS BY COMPANY OR THE BOARD

17

Section 8. CONSOLIDATION, MERGER, SALE OF ASSETS

17

Section 9. NON-COMPETITION

17

Section 10. COUNSEL FEES, INDEMNIFICATION AND INSURANCE

18

10.1

COUNSEL FEES AND EXPENSES

18

10.2

INDEMNIFICATION

18

10.3

INSURANCE

19

10.4

CONSISTENCY WITH CHARTER DOCUMENTS

19

Section 11. GENERAL

19

11.1

EFFECT OF PRIOR AGREEMENTS

19

11.2

NONASSIGNABILITY; THIRD PARTY BENEFICIARIES

19

11.3

NO ATTACHMENT

19

11.4

BINDING AGREEMENT

19

11.5

AMENDMENT OF AGREEMENT

20

11.6

WAIVER

20

11.7

SEVERABILITY

20

11.8

HEADINGS

20

11.9

GOVERNING LAW

20

11.10

NO RIGHT OF SET OFF

20

11.11

COUNTERPARTS

20

11.12

SURVIVORSHIP

20

 

--------------------------------------------------------------------------------


 

11.13

WITHHOLDING

20

11.14

NOTICES

21

11.15

TIMING OF PAYMENTS AND COMPLIANCE WITH DEFERRED COMPENSATION RULES

21

11.16

COMPLIANCE WITH CODE SECTION 457A

22

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
BETWEEN
HELEN OF TROY NEVADA CORPORATION
AND
GERALD J. RUBIN

 

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into this 13th day of September, 2011, but effective as of the Effective Date
(as defined below), by and between Helen of Troy Nevada Corporation, a Nevada
corporation (the “Company”), and Gerald J. Rubin (“Executive”).

 

Whereas, Executive presently serves as a Director and as Chairman of the Board,
Chief Executive Officer and President of Helen of Troy Limited, a Bermuda
company (“Helen of Troy”); and

 

Whereas, Helen of Troy and Executive previously entered into an employment
agreement dated as of March 1, 1995, as amended and restated on March 1, 1999
and as further amended on April 15, 2005 and December 30, 2008 (the “Prior
Agreement”); and

 

Whereas, Helen of Troy, the Company and Executive desire to amend and restate
the Prior Agreement as hereinafter provided; and

 

Whereas, the Company wishes to assure itself of the services of Executive for
the period provided in this Agreement, and Executive is willing to serve in the
employ of the Company for such period, upon the terms and conditions hereinafter
provided.

 

Now, therefore, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

 

SECTION 1. EMPLOYMENT

 

1.1                                 EMPLOYMENT.  The Company shall employ
Executive, and Executive shall serve, as the Chairman of the Board, Chief
Executive Officer and President of Helen of Troy during the term of employment
set forth in Section 1.3 of this Agreement.  The Company shall use its best
efforts to cause Executive to be included among management’s nominees for
election to the Board of Directors of Helen of Troy (the “Board”) and to have
him elected by the Board as the Chairman of the Board, Chief Executive Officer
and President of Helen of Troy.

 

1.2                                 DUTIES.  Executive shall during the term of
his employment hereunder, subject to the control of the Board, have the
executive powers of the Chief Executive Officer and shall chair the meetings of
the Board and exercise active management and supervision over the business and
affairs of Helen of Troy and its subsidiaries and its several officers and shall
perform such executive and/or administrative duties consistent with the office
of Chairman of the Board, Chief Executive Officer and President of Helen of Troy
as from time to time may be

 

1

--------------------------------------------------------------------------------


 

assigned to him by the Board.  His powers and authority shall be superior to
those of any other officer or employee of the Company and Helen of Troy.

 

During the period of his employment hereunder and except for illness, reasonable
vacation periods and reasonable leaves of absence, Executive shall devote such
of his business time, attention, skill and efforts as is necessary to the
faithful performance of his duties hereunder; provided, however, Executive may
continue to pursue his personal investments (including in River Oaks Properties
Limited) and serve as a general partner, officer or director of any other
personally or family owned or controlled partnerships or corporations.

 

All duties of Executive under this Agreement shall be performable in El Paso,
Texas, subject however to reasonable travel requirements in connection
therewith, not in excess of the business travel heretofore customarily required
of Executive in his capacity as Chief Executive Officer of Helen of Troy.

 

1.3                                 TERM.  The term of this Agreement (the
“Employment Period”) shall commence on the Effective Date and end on
February 28, 2015.  For the avoidance of doubt, non-renewal or non-extension of
the term of this Agreement shall not entitle Executive to any payment of
severance pursuant to Section 4 or to any other right or benefit hereunder.

 

1.4                                 EFFECTIVE DATE.  Notwithstanding anything to
the contrary contained in this Agreement, all rights and obligations hereunder
are subject to, and conditioned on, the approval of the 2011 Bonus Plan (as
defined below) and the proposed amendment to the 2008 Plan (as defined below) by
Helen of Troy’s shareholders at Helen of Troy’s 2011 annual general meeting of
shareholders as described in the proxy statement to be filed in connection with
such meeting (the “Shareholder Approval”).  The effective date of this Agreement
(the “Effective Date”) shall be that date of the Shareholder Approval.  Neither
the Company nor Executive shall have any obligations hereunder and the Company
shall have no obligation to provide any compensation or benefit or make any
payment under this Agreement, in each case, unless and until the Effective Date
occurs.  If the Shareholder Approval shall not occur, then this Agreement shall
be of no further force and effect and the Prior Agreement shall remain in full
force and effect and continue to be effective between Executive and Helen of
Troy.

 

SECTION 2. COMPENSATION

 

2.1                                 BASIC COMPENSATION.

 

The Company shall pay to Executive $600,000 as annual basic compensation for the
Company’s fiscal year commencing March 1, 2011.  For all future fiscal years
during the Employment Period, Executive’s basic compensation shall be as set by
the Board on the recommendation of the Compensation Committee of the Board (or
such other committee as may be appointed by the Board from time to time) (the
“Committee”), but in no event to be less than $600,000.  Executive’s basic
compensation shall be payable in accordance with the Company’s customary payroll
practices but in no event less often than monthly.  The basic compensation
determined in accordance with this Section 2.1 is hereinafter referred to as the
“Basic Compensation.”

 

2

--------------------------------------------------------------------------------


 

2.2                                 INCENTIVE COMPENSATION.  The Company shall
pay to Executive, in addition to his Basic Compensation, (i) annual incentive
compensation subject to and in accordance with (a) with respect to the period
commencing March 1, 2011 and ending February 29, 2012, the Helen of Troy 1997
Cash Bonus Performance Plan (the “1997 Bonus Plan”) and (b) with respect to any
annual period commencing on or after March 1, 2012, the Helen of Troy Limited
2011 Annual Incentive Plan, substantially in the form attached hereto as
Exhibit A (the “2011 Bonus Plan”), and (ii) such other bonus and incentive
compensation as the Board, in its sole discretion, shall from time to time
determine (collectively, the “Incentive Plans”).  Executive agrees that the 1997
Bonus Plan may be terminated by the Board effective as of February 29, 2012,
subject to the certification and payment of any bonus accrued and payable
thereunder.

 

2.3                                 REIMBURSEMENT OF EXPENSES.  The Company
shall pay or reimburse Executive for all reasonable travel and other expenses
incurred by Executive in performing his obligations under this Agreement.  The
Company further agrees to furnish Executive with such other assistance and
accommodations as shall be suitable to the character of Executive’s position
with the Company and adequate for the performance of his duties hereunder,
including paying or reimbursing Executive for expenses incurred for conducting
business at his personal residence.

 

2.4                                 VACATION AND SICK LEAVE.  Executive shall be
entitled to reasonable periods of vacation with pay in each year and reasonable
periods of sick leave with pay commensurate with his position.

 

2.5                                 EQUITY-BASED COMPENSATION.

 

(a)                                  Executive shall be entitled to participate
in the Helen of Troy 2008 Stock Incentive Plan (the “2008 Plan”).

 

(b)                                 During March 2012, Executive shall be
granted an aggregate of 700,000 performance-based restricted stock units
(“RSUs”) under the 2008 Plan, subject to the terms and conditions set forth
below and in Section 4:

 

(i)                                     Tranche 1 RSUs.  Up to 100,000 RSUs may
be earned based on Helen of Troy’s achievement of certain EBITDA ROIC goals for
fiscal 2013 as set forth on the schedule attached hereto as Exhibit B (“Tranche
1 RSUs”).  Earned Tranche 1 RSUs, if any, shall vest, subject to Executive’s
continued employment with the Company or Helen of Troy or its subsidiaries, as
follows: (1) 33.4% upon the Committee’s certification of the attainment of the
EBITDA ROIC goals for the Tranche 1 RSUs; (2) 33.3% on February 28, 2014; and
(3) 33.3% on February 28, 2015.

 

(ii)                                  Tranche 2 RSUs.  Up to 200,000 RSUs may be
earned based on Helen of Troy’s achievement of certain EBITDA ROIC goals for
fiscal 2014 as set forth on the schedule attached hereto as Exhibit B (“Tranche
2 RSUs”).  Earned Tranche 2 RSUs, if any, shall vest, subject to Executive’s
continued employment with the Company or Helen of Troy or its subsidiaries, as
follows: (1) 66.7% on upon the Committee’s certification of the attainment of
the EBITDA ROIC goals for the Tranche 2 RSUs; and (2) 33.3% on February 28,
2015.

 

3

--------------------------------------------------------------------------------


 

(iii)                               Tranche 3 RSUs.  Up to 700,000 RSUs (less
the number of Tranche 1 RSUs and Tranche 2 RSUs previously earned, if any) may
be earned based on Helen of Troy’s achievement of either (A) certain EBITDA ROIC
goals for fiscal 2015, or (B) the average EBITDA ROIC obtained by dividing
EBITDA ROIC for the sum of fiscal 2013, 2014 and 2015 by three (3), in either
case, as set forth on the schedule attached hereto as Exhibit B (“Tranche 3
RSUs”).  Earned Tranche 3 RSUs, if any, shall vest, 100% upon the Committee’s
certification of the attainment of the EBITDA ROIC goals for the Tranche 3 RSU;
provided Executive continues employment with the Company or its subsidiaries
through February 28, 2015.

 

(iv)                              Holding Period.  In addition to the
performance and service conditions set forth in this sub-section (b), 33.3% of
the earned and vested RSUs, if any, shall be subject to a holding period for six
months following the end of the Employment Period; provided, however, that
Executive shall be entitled to satisfy applicable withholding taxes without
regard to such holding period either through the net settlement provisions
described in clause (v) of this Section 2.5(b) or as otherwise permitted under
the 2008 Plan.

 

(v)                                 Net Settlement.  Executive shall be entitled
to elect to satisfy applicable withholding taxes (the “Applicable Withholding”)
that arise in connection with the RSUs and any shares of restricted stock of
Helen of Troy that may be granted pursuant to the 2011 Bonus Plan by having cash
or common shares withheld by Helen of Troy or the Company from such awards that
would have otherwise been received by Executive; provided that (A) the election
to so satisfy any Applicable Withholding shall be subject to any terms and
conditions that may be established by the Committee pursuant to the terms and
conditions of the 2008 Plan, and (B) Executive shall not be entitled to so
satisfy the Applicable Withholding to the extent such election (I) would cause
the Company or any of its subsidiaries to violate, or cause any default or event
of default under, that certain Credit Agreement dated December 30, 2010, by and
among Helen of Troy, L.P., the Company, and Bank of America, N.A., as amended,
restated and modified from time to time, or any other credit agreement or
arrangement for borrowed money of the Company or any of its subsidiaries or
(II) in the good faith judgment of the Committee, would not be in the best
interests of the Company and its subsidiaries after considering the liquidity,
cash flows and financial condition of the Company and its subsidiaries.  Subject
to the terms and conditions of the immediately preceding sentence, to the extent
the Applicable Withholding is less than the sum of the highest marginal federal
and, if applicable, state income tax rate plus applicable employment tax
withholding (the “Maximum Withholding”), Executive shall be entitled to remit a
number of mature common shares of Helen of Troy to Helen of Troy or the Company
with a Fair Market Value (as such term is defined in the 2008 Plan) as of the
business day immediately preceding the date of either (x) settlement of the
applicable RSUs or (y) vesting of the applicable shares of restricted stock, as
applicable, equal to the Maximum Withholding less the Applicable Withholding.

 

(vi)                              Plan; Award Agreement.  The RSUs shall be
subject to, and Executive agrees to be bound by, all of the terms and conditions
of the 2008 Plan as well as an award agreement to be entered into between Helen
of Troy and Executive; provided, however, that (A) in the event of any conflict
between the terms of this Agreement and the terms of the 2008 Plan or award
agreement regarding the effect, if any, on the RSUs of a Change in Control
and/or termination of Executive’s employment with the Company for any reason,
the terms of

 

4

--------------------------------------------------------------------------------


 

this Agreement shall be deemed to control; and (B) for purposes of the RSUs, the
2008 Plan and the RSU award agreement, EBITDA ROIC shall be calculated pursuant
to the following defined terms:

 

“Average Invested Capital” means, with respect to any fiscal year performance
period, as of any date of determination, the sum of the following: (i) total
assets determined by disregarding any impairment charges recorded during such
fiscal year performance period minus (ii) total current liabilities plus
(iii) indebtedness for borrowed money included in total current liabilities, in
each case, of Helen of Troy and its subsidiaries as determined in accordance
with GAAP, with such amount derived from clauses (i), (ii) and (iii) calculated
as the simple average during such fiscal year performance period based on the
last day of each of the trailing five (5) fiscal quarters through the end of
such fiscal year performance period, minus (iv) the impairment charges
disregarded in clause (i) above.  For purposes of clarity, aggregate impairment
charges with respect to the applicable fiscal year performance period will not
be averaged over the fiscal quarters of such fiscal year performance period but
aggregate impairment charges with respect to the applicable fiscal year
performance period will reduce the average invested capital calculated pursuant
to clauses (i), (ii) and (iii) above.

 

“Corporate Tax Rate” means, for any fiscal year performance period, the lesser
of (A) the effective income tax rate of Helen of Troy and its subsidiaries for
the fiscal year corresponding with the applicable EBITDA ROIC performance, or
(B) twenty (20) percent.

 

“EBITDA” for purposes of the RSUs, the 2008 Plan and the RSU award agreement,
means, for any fiscal year performance period, the sum (without duplication) of
(i) operating income (loss) after impairment charges plus (ii) depreciation and
amortization charges, in each case as determined in accordance with GAAP, plus
(iii) to the extent included in clause (i) above, any impairment charges
incurred by Helen of Troy and its subsidiaries, as determined in accordance with
GAAP, solely to the extent such charges result from capital market and/or
economic conditions creating a stock market trigger that requires testing for
and recording of impairments under GAAP which cannot be attributed to any
fundamental change in the underlying current or expected operating cash flows
associated with the impaired assets, as reflected in the financial statements of
Helen of Troy and its subsidiaries and the notes thereto.

 

“EBITDA ROIC” means, for any fiscal year performance period, an amount equal to
(i) the product of (y) EBITDA and (z) one (1) minus the Corporate Tax Rate
divided by (ii) Average Invested Capital.

 

“GAAP” means generally accepted accounting principles used and applied in the
United States of America.

 

(vii)                           Compliance with Securities Law and Regulations. 
The issuance or delivery of the RSUs pursuant to the 2008 Plan and as
contemplated hereunder shall be subject to the registration of the common shares
of Helen of Troy subject to the RSUs on a registration statement on Form S-8 (or
any successor form) or another appropriate form with the Securities and Exchange
Commission, and shall be subject to compliance with any applicable requirements
of federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, the Securities
Exchange Act of 1934, as amended (the

 

5

--------------------------------------------------------------------------------


 

“Exchange Act”), and the rules and regulations promulgated thereunder), any
securities exchange upon which the common shares of Helen of Troy may be listed
and any other law or regulation applicable thereto.  Neither the Company nor
Helen of Troy shall be obligated to issue or deliver any RSUs or common shares
subject to any RSUs pursuant to the 2008 Plan if such issuance or delivery
would, in the opinion of the Committee, violate any such requirements. 
Following receipt of approval from Helen of Troy’s shareholders of the 2011
Bonus Plan and the proposed amendments to the 2008 Plan, Helen of Troy shall, as
soon as practicable, take all corporate action necessary to file a registration
statement on Form S-8 (or any successor form) or another appropriate form with
the Securities and Exchange Commission covering the common shares of Helen of
Troy that (i) may be granted pursuant to the 2011 Bonus Plan and (ii) are
subject to the RSUs.  The Company shall cause Helen of Troy to use its
reasonable best efforts to keep such registration statement effective until
ninety (90) days following the expiration of the Employment Period.

 

2.6                                 LIFE INSURANCE.  Effective as of July 31,
2003, the Company and John B. Butterworth, Trustee of The Gerald J. and Stanlee
N. Rubin 1994 Irrevocable Trust (the “Trustee”) entered into a Life Insurance
Agreement (the “Insurance Agreement”) with respect to three insurance policies
on the life of Executive as follows: (i) the Guardian Policy, (ii) the Sun Life
Policy, and (iii) the Metropolitan Policy (each, a “Policy” and collectively,
the “Policies”), whereby the Company owns and has paid premiums on the
Policies.  During the Employment Period, contingent upon Executive’s continued
employment with the Company and Helen of Troy meeting certain EBITDA ROIC (as
such term is defined in Section 2.5(b)(vi)) goals as set forth below and subject
to the terms and conditions of the 2011 Bonus Plan, the Company or Helen of
Troy, as applicable, shall transfer ownership of and assign all rights under the
Policies to The Gerald J. and Stanlee N. Rubin 1994 Irrevocable Trust as
follows: (i) provided that Helen of Troy’s fiscal year 2013 EBITDA ROIC exceeds
7.0%, following the Committee’s certification of the attainment of the fiscal
year 2013 EBITDA ROIC goals, the Company or Helen of Troy will pay the premium
for the Guardian Policy for 2013 and the Guardian Policy shall be transferred;
(ii) provided that Helen of Troy’s fiscal year 2014 EBITDA ROIC exceeds 7.0%,
following the Committee’s certification of the attainment of the fiscal year
2014 EBITDA ROIC goals, the Company or Helen of Troy will pay the premium for
the Sun Life Policy for 2014 and the Sun Life Policy shall be transferred; and
(iii) provided that Helen of Troy’s fiscal year 2015 EBITDA ROIC exceeds 7.0%,
following the Committee’s certification of the attainment of the fiscal year
2015 EBITDA ROIC goals, the Company or Helen of Troy will pay the premium for
the Metropolitan Policy for 2015 and the Metropolitan Policy shall be
transferred.  Except as otherwise may be set forth in Sections 4.1(a), (b) and
(f), no Policy shall transfer prior to the date that the Committee certifies the
applicable EBITDA ROIC goals have been attained.  For the avoidance of doubt
during the Employment Period, the Company or Helen of Troy, as applicable, shall
continue to pay the annual premiums on each Policy until such Policy is
transferred to Executive, at which time Executive shall be responsible for
paying all premiums due on such Policy and the Company and Helen of Troy shall
no longer have any obligations with respect to such Policy or under the
Insurance Agreement with respect to the Policy so transferred and all rights and
obligations of the Company under the Insurance Agreement respect to the Policy
so transferred shall be terminated in accordance with the terms thereof.

 

6

--------------------------------------------------------------------------------


 

2.7                                 OTHER BENEFITS.  Executive shall be entitled
to participate in any other group hospitalization, health, dental care or
sick-leave plan, life or other insurance or death benefit plan, travel or
accident insurance, or executive contingent compensation plan, including,
without limitation, stock option plan, retirement, income or pension plans, or
other present or future group employee benefit plans, programs or arrangements
of the Company or Helen of Troy for which executives are or shall become
eligible, and Executive shall be eligible to receive during the term of this
Agreement all benefits and emoluments for which executives are eligible under
every such plan, program or arrangement to the extent permissible under the
general terms and provisions of such plans, programs or arrangements and in
accordance with the provisions thereof.

 

SECTION 3. TERMINATION

 

3.1                                 TERMINATION.

 

(a)                                  Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability.  In the event Executive incurs a
Disability for a continuous period exceeding 24 calendar months, the Company
may, at its election, terminate Executive’s employment by giving Executive a
Notice of Termination (as defined in Section 3.1(f)) with 20 days advance notice
of the date of termination.  The term “Disability” shall mean the complete
inability of Executive to perform his duties under this Agreement, as a result
of a physical or mental illness or personal injury he has incurred, as
determined by an independent physician selected with the approval of the Company
and Executive.

 

(c)                                  Cause.  The Company may discharge Executive
for Cause by giving Executive a Notice of Termination (as defined in
Section 3.1(f)).  “Cause” shall mean:

 

(i)                                     Executive’s final conviction by a court
of competent jurisdiction for fraud, misappropriation or embezzlement;

 

(ii)                                  Executive’s material breach of this
Agreement or serious, willful gross misconduct or willful gross neglect of
duties (other than any such neglect resulting from Executive’s incapacity due to
physical or mental illness or Disability or any such neglect after the issuance
of a notice of termination by Executive for Good Reason), which breach or
conduct is not cured or corrected by Executive within thirty (30) days of
receiving written notice thereof from the Company; or

 

(iii)                               Executive’s material breach of any written
policy of the Company or Helen of Troy, including but not limited to the Code of
Ethics for the Chief Executive Officer and Senior Financial Officers of Helen of
Troy Limited, which breach is not cured or corrected by Executive within thirty
(30) days of receiving written notice thereof from the Company.

 

(d)                                 Good Reason.  Executive may terminate his
employment at any time during the Employment Period for Good Reason by giving
written notice as provided below in this subsection (d) which shall set forth in
reasonable detail the facts and circumstances constituting Good Reason.  “Good
Reason” shall mean any of the following if such event occurs without the consent
of Executive:

 

7

--------------------------------------------------------------------------------


 

(i)                                     if Executive fails to be elected or
reelected or is removed as a Director of Helen of Troy, or if at any time during
the term of employment Executive shall fail to be vested by Helen of Troy with
the powers and authority of the Chairman of the Board, Chief Executive Officer
and President of Helen of Troy, or if the provision of the bye-laws of Helen of
Troy describing the relative duties and responsibilities of the Chairman of the
Board, Chief Executive Officer and President, as in effect on the Effective
Date, are changed in any material respect;

 

(ii)                                  significant change by the Company or Helen
of Troy in Executive’s functions, duties or responsibilities which change would
cause Executive’s position with the Company or Helen of Troy to become of less
dignity, responsibility, importance or scope from the position and attributes
thereof described in Sections 1.1 and 1.2 above, and any such significant change
shall be deemed a continuing breach of this Agreement;

 

(iii)                               other breach of a material provision of this
Agreement by the Company;

 

(iv)                              removal or relocation of the Company’s or
Executive’s principal office from El Paso, Texas;

 

(v)                                 either (1) the failure by the Company or
Helen of Troy to continue in effect any material incentive or other compensation
or benefit plan, program or arrangement in which Executive was participating on
the Effective Date, or any other plan, program or arrangement providing
Executive with benefits that are no less favorable or (2) the taking of any
action by the Company or Helen of Troy that would adversely affect Executive’s
participation in, or materially reduce his benefits under, any such plan,
program or arrangement or deprive Executive of any material benefit enjoyed by
Executive on the Effective Date, unless in the case of either subclause (1) or
(2) above, either (a) Section 2.7 is not violated or (b) there is substituted a
comparable plan, program or arrangement that is substantially economically
equivalent, in terms of the benefit offered to Executive, to the plan, program
or arrangement being altered, reduced, affected or ended, provided, however,
that notwithstanding clause (a), above, the failure of the Company or Helen of
Troy to continue the benefits set forth in Sections 2.2, 2.5 and 2.6 of this
Agreement, in accordance with the terms of this Agreement, shall constitute a
violation of clause (1) above; and

 

(vi)                              any failure by the Company to obtain the
assumption of this Agreement by any successor or assign of the Company.

 

For purposes of this subsection (d), an isolated, immaterial and inadvertent
action not taken in bad faith by the Company or Helen of Troy in violation of
clause (v) above that is remedied by the Company or Helen of Troy, as
applicable, promptly after receipt of notice thereof given by Executive shall
not be considered Good Reason for Executive’s termination of employment.  In the
event Executive terminates his employment for Good Reason, then notwithstanding
that Executive may also retire for purposes of the Benefit Plans, Incentive
Plans or 2008 Plan, Executive shall be deemed to have terminated his employment
for Good Reason for purposes of this Agreement.  As used herein, the term
“Benefit Plans” shall mean any benefit plan or arrangement (including, without
limitation, the Helen of Troy Corporation 401(k) Profit

 

8

--------------------------------------------------------------------------------


 

Sharing Plan and any life insurance, medical, dental, accident and disability
plans) in which Executive is participating, or any other plan or arrangement
providing Executive with benefits that are no less favorable.

 

Upon the occurrence of any Good Reason, Executive shall have the right to elect
to terminate his employment under this Agreement upon not less than 60 days’
prior written notice given to the Board within a reasonable period of time not
to exceed, except in case of a continuing breach, six calendar months after the
event giving rise to said right to elect to terminate employment.  The failure
of Executive to resign from the Company’s employ for Good Reason shall not
affect his entitlement to resign from the Company’s employ for Good Reason as to
any other such event of Good Reason.

 

(e)                                  Voluntary Termination.  Upon 30 days’ prior
written notice to the Company, Executive may voluntarily terminate his
employment with the Company.  Such voluntary termination shall not be deemed a
breach of this Agreement by Executive.

 

(f)                                    Notice of Termination.  Any termination
by the Company pursuant to Section 3.1(b) or (c) above shall be communicated by
written Notice of Termination to Executive.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision of this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination.  The date of termination specified in the Notice of
Termination shall not be earlier than the date such Notice is delivered or
mailed to Executive.

 

3.2                                 CHANGE IN CONTROL.  “Change in Control”
shall mean:

 

(a)                                  the acquisition by any individual, entity
or group (within the meaning of Section 13(d) (3) or 14(d) (2) of the Exchange
Act) (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (i) the
then-outstanding common shares of Helen of Troy (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of Helen of Troy entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from Helen of Troy (excluding an acquisition by virtue of
the exercise of a conversion privilege), (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Helen of Troy or any
corporation controlled by Helen of Troy, (C) any acquisition by Executive, by
any group of persons consisting of relatives within the second degree of
consanguinity or affinity of Executive or by any affiliate of Executive or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in subclauses (i), (ii) and (iii) of clause (c) of this
Section 3.2 are satisfied; or

 

(b)                                 if individuals who, as of the Effective
Date, constitute the Board of Directors of Helen of Troy (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by Helen of Troy’s shareholders, was
approved by a vote of at least two-thirds of the directors then constituting the
Incumbent Board

 

9

--------------------------------------------------------------------------------


 

shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or

 

(c)                                  approval by the shareholders of Helen of
Troy of a reorganization, merger or consolidation, unless following such
reorganization, merger or consolidation (i) more than 60% of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger, or consolidation in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger or consolidation, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be (for purposes of determining whether such percentage test is
satisfied, there shall be excluded from the number of shares and voting
securities of the resulting corporation owned by Helen of Troy’s shareholders,
but not from the total number of outstanding shares and voting securities of the
resulting corporation, any shares or voting securities received by any such
shareholder in respect of any consideration other than shares or voting
securities of Helen of Troy); (ii) no Person (excluding Helen of Troy, any
employee benefit plan (or related trust) of Helen of Troy, any qualified
employee benefit plan of such corporation resulting from such reorganization,
merger or consolidation and any Person beneficially owning, immediately prior to
such reorganization, merger or consolidation, directly or indirectly, 20% or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then-outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation; or

 

(d)                                 (i) approval by the shareholders of Helen of
Troy of a complete liquidation or dissolution of Helen of Troy or (ii) the first
to occur of (A) the sale or other disposition (in one transaction or a series of
related transactions) of all or substantially all of the assets of Helen of
Troy, or (B) the approval by the shareholders of Helen of Troy of any such sale
or disposition, other than, in each case, any such sale or disposition to a
corporation, with respect to which immediately thereafter, (1) more than 60% of,
respectively, the then-outstanding shares of common stock of such corporation
and the combined voting power of the then-outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such sale or other disposition in substantially the same
proportion as their ownership, immediately prior to such sale or other
disposition, of the Outstanding Company Common Stock and Outstanding Company
Voting

 

10

--------------------------------------------------------------------------------


 

Securities, as the case may be (for purposes of determining whether such
percentage test is satisfied, there shall be excluded from the number of shares
and voting securities of the transferee corporation owned by Helen of Troy’s
shareholders, but not from the total number of outstanding shares and voting
securities of the transferee corporation, any shares or voting securities
received by any such shareholder in respect of any consideration other than
shares or voting securities of Helen of Troy), (2) no Person (excluding Helen of
Troy and any employee benefit plan (or related trust) of Helen of Troy, any
qualified employee benefit plan of such transferee corporation and any Person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of such transferee corporation and the combined voting
power of the then-outstanding voting securities of such transferee corporation
entitled to vote generally in the election of directors and (3) at least a
majority of the member of the board of directors of such transferee corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the board providing for such sale or other disposition of
assets of Helen of Troy.

 

SECTION 4. PAYMENTS TO EXECUTIVE UPON TERMINATION

 

4.1                                 PAYMENTS UPON TERMINATION.

 

(a)                                  Death.  If, prior to the end of the
Employment Period, Executive’s employment shall be terminated by reason of
death:

 

(i)                                     The Company shall pay Executive’s estate
the portion of the Basic Compensation which would have been payable to Executive
through the end of the month in which his death occurred; plus, the incentive
compensation and bonuses otherwise payable pursuant to Section 2.2 for the
fiscal year of Executive’s death, prorated on the basis of the number of days
during such fiscal year during which Executive was employed under this
Agreement; plus, any other amounts earned, accrued or owing as of the date of
death of Executive but not yet paid to Executive under Section 2, with all such
amounts to be paid as soon as reasonably practicable but in no event later than
two and one half months after the close of the fiscal year of Executive’s death;

 

(ii)                                  All options granted to Executive prior to
the date of death of Executive shall become immediately fully vested and
exercisable for securities that are freely transferable;

 

(iii)                               All restrictions on restricted stock,
restricted stock units and other stock awards granted to Executive prior to the
date of death of Executive (including, but not limited to, the RSUs) shall be
removed and the rights to the stock and/or cash underlying such awards shall
immediately vest; and

 

(iv)                              The Company or Helen of Troy, as applicable,
shall transfer ownership of and assign all rights under any Policy (including,
if Executive’s death triggers a payout under the Policies, any right to the
payment of proceeds under Section 6 of the Insurance Agreement) that, as of the
date of termination, has not yet been transferred and assigned, to The

 

11

--------------------------------------------------------------------------------


 

Gerald J. and Stanlee N. Rubin 1994 Irrevocable Trust, at which time Executive
or Executive’s estate shall be responsible for paying all premiums due on such
Policy and the Company and Helen of Troy shall no longer have any obligations
with respect to such Policy or under the Insurance Agreement and all rights and
obligations of the Company under the Insurance Agreement shall be terminated in
accordance with the terms thereof.

 

(b)                                 Disability.  If, prior to the end of the
Employment Period, Executive’s employment is terminated by the Company by reason
of Disability:

 

(i)                                     The Company shall pay Executive the
portion of the Basic Compensation which would have been payable to Executive
through the end of the month in which his employment terminated; plus, the
incentive compensation and bonuses otherwise payable pursuant to Section 2.2 for
the fiscal year of Executive’s termination of employment, prorated on the basis
of the number of days during such fiscal year during which Executive was
employed under this Agreement; plus, any other amounts earned, accrued or owing
as of the date of termination but not yet paid to Executive under Section 2,
with all such amounts to be paid as soon as reasonably practicable but in no
event later than two and one half months after the close of the fiscal year of
Executive’s termination of employment;

 

(ii)                                  All options granted to Executive prior to
the date of termination shall become immediately fully vested and exercisable
for securities that are freely transferable;

 

(iii)                               All restrictions on restricted stock,
restricted stock units and other stock awards granted to Executive prior to the
date of termination (including, but not limited to, the RSUs) shall be removed
and the rights to the stock and/or cash underlying such awards shall immediately
vest;

 

(iv)                              To the extent permitted by law and the terms
and conditions of the applicable plan, Executive shall be entitled to continued
participation in all employee benefit plans, programs or arrangements available
to the Company’s and Helen of Troy’s executives in which Executive was
participating on the date of Executive’s “separation from service” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”), and the Treasury Regulations and other guidance promulgated
thereunder, a “Separation from Service”) until the end of the fiscal year in
which Executive’s Separation from Service occurs; and

 

(v)                                 The Company or Helen of Troy, as applicable,
shall transfer ownership of and assign all rights under any Policy that, as of
the date of termination, has not yet been transferred and assigned, to The
Gerald J. and Stanlee N. Rubin 1994 Irrevocable Trust, at which time Executive
shall be responsible for paying all premiums due on such Policy and the Company
and Helen of Troy shall no longer have any obligations with respect to such
Policy or under the Insurance Agreement and all rights and obligations of the
Company under the Insurance Agreement shall be terminated in accordance with the
terms thereof.

 

(c)                                  Cause.  If, prior to the end of the
Employment Period, Executive’s employment shall be terminated for Cause:

 

12

--------------------------------------------------------------------------------


 

(i)                                     The Company shall pay Executive his
Basic Compensation and all amounts earned, accrued or owing but not yet paid to
Executive under Section 2 through the date of termination (including, but not
limited to, the transfer, in accordance with the provisions of Section 2.6, to
The Gerald J. and Stanlee N. Rubin 1994 Irrevocable Trust of those Policies for
which the applicable EBITDA ROIC targets have been achieved);

 

(ii)                                  The owner of each Policy shall have the
right to continue such Policy by the payment of any future premiums; and

 

(iii)                               Except as otherwise provided in this
subsection (c), the Company shall have no further obligations to Executive under
this Agreement except for Section 2.5.

 

(d)                                 Good Reason or Other Than Cause Not In
Connection With Change in Control.  If, prior to the end of the Employment
Period, Executive’s employment is terminated (i) by the Company other than as a
result of death, Disability or Cause as specified in Section 3.1(a), (b) or
(c) above, or (ii) by Executive for Good Reason pursuant to
Section 3.1(d) above, Executive shall be entitled to the following:

 

(i)                                     Executive’s Basic Compensation and all
amounts earned, accrued or owing but not yet paid to Executive under Section 2
through the date of termination (including, but not limited to, the transfer, in
accordance with the provisions of Section 2.6, to The Gerald J. and Stanlee N.
Rubin 1994 Irrevocable Trust of those Policies for which the applicable EBITDA
ROIC targets have been achieved);

 

(ii)                                  A single lump sum payment payable within
90 days following Executive’s Separation from Service, in, at the Committee’s
discretion, cash, common shares of Helen of Troy or a combination thereof, in an
amount equal to (1) if Executive’s termination occurs before February 28, 2013
(but in no event earlier than the Effective Date), US$30,000,000; (2) if
Executive’s termination occurs on or after February 28, 2013 but before
February 28, 2014, US$20,000,000; or (3) if Executive’s termination occurs on or
after February 28, 2014 (but in no event later than February 28, 2015),
US$15,000,000.  For purposes of this Section 4.1(d)(ii), the common shares of
Helen of Troy shall be valued at “Fair Market Value” (as such term is defined
under the 2008 Plan) as of the business day immediately preceding the date of
Executive’s Separation from Service;

 

(iii)                               The owner of each Policy shall have the
right to continue such Policy by the payment of any future premiums;

 

(iv)                              All options granted to Executive prior to the
date of termination shall become immediately fully vested and exercisable for
securities that are freely transferable; and

 

(v)                                 All restrictions on restricted stock,
restricted stock units and other stock awards granted to Executive prior to the
date of termination shall be removed and the rights to the stock and/or cash
underlying such awards shall immediately vest, other than RSUs for which the
applicable EBITDA ROIC targets have not been achieved as of the date of
Executive’s Separation from Service.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Voluntary Termination.  If, prior to the
end of the Employment Period, Executive voluntarily terminates his employment
pursuant to Section 3.1(e):

 

(i)                                     The Company shall pay Executive’s Basic
Compensation and all amounts earned, accrued or owing but not yet paid to
Executive under Section 2 through the date of termination (including, but not
limited to, the transfer, in accordance with the provisions of Section 2.6, to
The Gerald J. and Stanlee N. Rubin 1994 Irrevocable Trust of those Policies for
which the applicable EBITDA ROIC targets have been achieved); and

 

(ii)                                  The owner of each Policy shall have the
right to continue such Policy by the payment of any future premiums.

 

(f)                                    Good Reason or Other Than Cause In
Connection With Change in Control.  If, prior to the end of the Employment
Period, (i) there is a Change in Control, and (ii) in connection with or within
twelve (12) months following the Change in Control, Executive’s employment is
terminated either (1) by the Company other than as a result of death, Disability
or Cause as specified in Section 3.1(a), (b) or (c) above, or (2) by Executive
for Good Reason pursuant to Section 3.1(d) above, Executive shall be entitled to
receive the following:

 

(i)                                     Payments, payable monthly, each in an
amount equal to the monthly rate of Basic Compensation then being paid to
Executive under this Agreement, which shall commence on the date of Executive’s
Separation from Service and shall continue until the end of the Employment
Period;

 

(ii)                                  Payments, payable in a cash lump sum
annually within the 90 days following the close of each fiscal year (not to
exceed three fiscal years, in any event) of the Company that ends during the
Employment Period, each in an amount equal to the highest annual cash incentive
compensation and cash bonus award (excluding the value of any Policy transferred
pursuant to the Incentive Plans and any award under the 2008 Plan) made to
Executive pursuant to the Incentive Plans with respect to the Company’s most
recent three fiscal years ending prior to the date of Executive’s Separation
from Service and valued as of the date achievement of the applicable performance
targets was certified by the Compensation Committee of Helen of Troy, or, if no
such certification occurred, valued as of the first day of the fiscal year
following the applicable fiscal year performance period;

 

(iii)                               All amounts earned, accrued or owing but not
yet paid to Executive under Section 2 to the date of termination, except to the
extent that any such amounts are included in the payments to be made to
Executive pursuant to clauses (i) and (ii) above;

 

(iv)                              To the extent permitted by law and the terms
and conditions of the applicable plan, Executive shall be entitled to continued
participation in all employee benefit plans, programs or arrangements available
to the Company’s and Helen of Troy’s executives in which Executive was
participating on the date of Executive’s Separation from Service until the
earlier of:

 

(A)                              the end of the Employment Period, or

 

14

--------------------------------------------------------------------------------


 

(B)                                the date, or dates, he receives equivalent
coverage and benefits under the plans, programs and arrangements of a subsequent
employer (such coverages and benefits to be determined on a
coverage-by-coverage, or benefit-by-benefit, basis);

 

(v)                                 All options granted to Executive prior to
the date of termination shall become immediately fully vested and exercisable
for securities that are freely transferable;

 

(vi)                              All restrictions on restricted stock,
restricted stock units and other stock awards granted to Executive prior to the
date of termination (including, but not limited to, the RSUs) shall be removed
and the rights to the stock and/or cash underlying such awards shall immediately
vest;

 

(vii)                           The Company or Helen of Troy, as applicable,
shall transfer ownership of and assign all rights under any Policy that, as of
the date of termination, has not yet been transferred and assigned, to The
Gerald J. and Stanlee N. Rubin 1994 Irrevocable Trust, at which time Executive
shall be responsible for paying all premiums due on such Policy and the Company
and Helen of Troy shall no longer have any obligations with respect to such
Policy or under the Insurance Agreement and all rights and obligations of the
Company under the Insurance Agreement shall be terminated in accordance with the
terms thereof; and

 

(viii)                        Notwithstanding the foregoing, in no event shall
the aggregate present value of the payments and benefits provided to Executive
under this Section 4.1(f) exceed 2.99 times Executive’s ‘base amount’ as defined
in Section 280G(b)(3) of the Internal Revenue Code of 1986, as amended, and as
calculated in the Company’s reasonable judgment.  In performing the calculations
required pursuant to the preceding sentence, including the present value and
base amount calculations, it is intended that the Company be guided by
regulations and other guidance issued by the U.S. Treasury Department under Code
Section 280G and that the Company assume that a change in ownership or control
of Helen of Troy has occurred, regardless of whether Code Section 280G otherwise
applies to the situation that results in the payments or benefits under
Section 4.1(f) or such change in ownership or control has occurred.

 

4.2                                 NO MITIGATION; NO OFFSET.  In the event of
any termination of employment under Section 3 of this Agreement, Executive shall
be under no obligation to seek other employment and there shall be no offset
against amounts due Executive under this Agreement on account of any
remuneration attributable to any subsequent employment or self-employment that
he may obtain.

 

4.3                                 NATURE OF PAYMENTS.  Any amounts due under
Section 4 of this Agreement are in the nature of severance payments, liquidated
damages, or both, and shall fully compensate Executive, his dependents and
beneficiaries and the estate of Executive for any and all direct damages and
consequential damages that they may suffer as a result of the termination of
Executive’s employment, or both, and are not in the nature of a penalty.

 

4.4                                 NO FURTHER COMPENSATION.  Notwithstanding
any other provision of this Agreement, the provisions of this Section 4
exclusively shall govern Executive’s rights upon termination of employment with
the Company and its affiliates, and except as expressly set forth

 

15

--------------------------------------------------------------------------------


 

in this Section 4, Executive shall have no further right to any compensation or
other benefits under this Agreement.

 

SECTION 5. CONFIDENTIALITY

 

5.1                                 CONFIDENTIALITY AND DISCLOSURE.  Both during
the Employment Period and thereafter, and without regard to when or for what
reason, if any, Executive’s employment shall terminate:

 

(a)                                  Executive agrees to regard and preserve as
confidential all knowledge and information pertaining to the business of Helen
of Troy and its subsidiaries obtained by him from any source whatever as a
result of his employment with Helen of Troy and its subsidiaries and which is
not a matter of public knowledge.

 

(b)                                 Executive shall not, except on behalf of
Helen of Troy and its subsidiaries, make use of or divulge any of Helen of
Troy’s or any of its subsidiaries’ records, documents, contracts, customer
lists, writings, data or other information, whether or not the same is in
written or other recorded form.

 

Without limiting the generality of the foregoing, it is hereby agreed that the
prohibitions contained hereinabove shall be operative with respect to any
information or knowledge which may now or hereafter be deemed a trade secret of
Helen of Troy or any of its subsidiaries or information which relates to Helen
of Troy’s or any of its subsidiaries’ personnel; present operations or future
planning with respect to suppliers or customers; the contents of any Helen of
Troy or any subsidiary of Helen of Troy manual, practice or procedure,
operating, revenue, expense or other statistics; private or public debt or
equity financing or concerning any banking, accounting or financial matters;
current or future advertising or promotion plans or programs; applications to or
matters pending or under the jurisdiction of any regulatory agency or court,
including those that are only threatened; any system, program, procedure or
administrative operations, including those pertaining to any matter relative to
computer operations of any type; information of the type mentioned above or of
any other type regarding Helen of Troy or any of its subsidiaries; present or
future plans for the extension of the present business or the commencement of
new business by Helen of Troy or any of its subsidiaries.

 

5.2                                 ACKNOWLEDGEMENT OF CONFIDENTIAL
INFORMATION.  Executive hereby acknowledges that he possesses information and
knowledge of the type described in Section 5.1 concerning Helen of Troy and its
subsidiaries which is not a matter of public knowledge, the release or
dissemination of which would cause irreparable harm to Helen of Troy and its
subsidiaries, and that the performance of his obligations under this Section 5
are required for the reasonable protection of Helen of Troy and its
subsidiaries.

 

SECTION 6. SOURCE OF PAYMENTS

 

Except as otherwise may be set forth in this Agreement, all payments provided in
Section 2 and Section 4 (other than payments made by insurers or third-party
payors or awards made under plans or programs sponsored by Helen of Troy) shall
be paid in cash from the general funds of the Company and its subsidiaries, and
no special or separate fund shall be established and no other segregation of
assets shall be made to assure payment.  Executive shall have no

 

16

--------------------------------------------------------------------------------


 

right, title or interest whatever in or to any investments which the Company or
Helen of Troy may make.  Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship between Helen of Troy, the Company and
Executive or any other person.  To the extent that any person acquires a right
to receive payment from the Company hereunder, such right shall be no greater
than the right of an unsecured creditor of the Company.

 

SECTION 7. DECISIONS BY COMPANY OR THE BOARD

 

Any powers granted to the Board or the Board of Directors of the Company
hereunder may be exercised by a committee, appointed by the Board or the Board
of Directors of the Company, as applicable, and such committee, if appointed,
shall have general responsibility for the administration and interpretation of
this Agreement.

 

SECTION 8. CONSOLIDATION, MERGER, SALE OF ASSETS

 

Nothing in this Agreement shall preclude the Company or Helen of Troy from
consolidating or merging into or with, or transferring all or substantially all
of its assets to, another corporation or party which assumes this Agreement and
all obligations and undertakings of the Company hereunder.  Upon such
consolidation, merger or transfer of assets and assumption, the term the
“Company” or “Helen of Troy,” as the case may be, as used herein, shall mean
such other corporation or party, and this Agreement shall continue in full force
and effect.

 

SECTION 9. NON-COMPETITION

 

During Executive’s employment and in the event of termination of Executive’s
employment for Cause pursuant to Section 3.1(c) or Executive’s voluntary
termination of employment pursuant to Section 3.1(e), for the twenty-four month
period following termination for Cause or Executive’s voluntary termination,
Executive shall not without the prior written approval of the Board, directly or
indirectly, own, manage, operate, join, control or participate in or be
connected with, in any countries in which Helen of Troy and its subsidiaries
currently conduct their business, as an officer, employee, agent, consultant,
sales representative, partner, shareholder, or director of any business
enterprise which is, directly or indirectly, in competition with the business of
Helen of Troy or any subsidiary of Helen of Troy, as the business of Helen of
Troy or any said subsidiary may be constituted during the term of employment or
at the termination thereof, provided, however, that in no event shall this
provision be construed to prevent Executive from engaging in the acquisition,
development and sale of real estate.  Notwithstanding anything in Section 11 to
the contrary, provided that (a) Executive’s employment is not terminated for
Cause pursuant to Section 3.1(c) or (b) Executive does not voluntary terminate
his employment pursuant to Section 3.1(e), in either case, prior to February 28,
2015, this Section 9 will terminate on February 28, 2015.

 

Executive recognizes and admits that Helen of Troy engages worldwide in the
conduct of its business and that the covenant encompassing the countries in
which Helen of Troy and its subsidiaries currently conduct their business as
well as the time limitations contained herein, are reasonably necessary for the
protection of Helen of Troy’s and its subsidiaries’ business.

 

17

--------------------------------------------------------------------------------


 

Executive further recognizes that the Company’s remedy at law for a breach by
him of the provisions of this Section 9 will be inadequate.  Accordingly, in the
event of a breach or threatened breach by Executive of this Section 9, the
Company shall be entitled to injunctive relief in addition to any other remedy
it may have.

 

SECTION 10. COUNSEL FEES, INDEMNIFICATION AND INSURANCE

 

10.1                           COUNSEL FEES AND EXPENSES.  The Company shall
pay, or reimburse Executive, the fees and expenses of Executive’s counsel,
accountants and consultants for their professional services rendered to
Executive in connection with this Agreement and matters related thereto.

 

If a claim or dispute arises concerning the rights of Executive under this
Agreement, regardless of the party by whom such claim or dispute is initiated,
the Company shall, upon presentation of appropriate vouchers, pay all legal
expenses, including reasonable attorneys’ fees, court costs, and ordinary and
necessary out-of-pocket costs of attorneys, billed to and payable by Executive
or by anyone claiming under or through Executive, in connection with the
bringing, prosecuting, arbitrating, defending, litigating, negotiating, or
settling such claim or dispute.  Pending the outcome or resolution of any claim
or dispute, the Company shall continue payment of all amounts due Executive
without regard to any dispute.

 

10.2                           INDEMNIFICATION.  The Company shall indemnify and
hold Executive harmless to the maximum extent permitted by law against
judgments, fines, amounts paid in settlement and reasonable expenses, including
attorney’s fees incurred by Executive, in connection with the defense of, or as
a result of, any action or proceeding (or any appeal from any action or
proceeding) in which Executive is made or is threatened to be made a party by
reason of the fact that Executive is or was an officer or Director of the
Company, regardless of whether such action or proceeding is one brought by or in
the right of the Company, to procure a judgment in its favor (or other than by
or in the right of the Company).

 

Notwithstanding anything in the Company’s Articles of Incorporation, the
Company’s bye-laws, or the Memorandum of Association or bye-laws of Helen of
Troy or this Agreement to the contrary, if so requested by Executive, the
Company shall advance (within twenty business days of such request) any and all
Expenses, as hereinafter defined, to Executive (“Expense Advance”), upon the
receipt of a written undertaking by or on behalf of Executive to repay such
Expense Advance if a judgment or other final adjudication adverse to Executive
(as to which all rights of appeal therefrom have been exhausted or lapsed)
establishes that Executive, with respect to such Claim, is not eligible for
indemnification.  A “Claim” shall include any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative or other, including without limitation, an action by or in the
right of any other corporation of any type or kind, domestic or foreign, or any
partnership, joint venture, trust, employee benefit plan or other enterprise,
whether predicated on foreign, federal, state or local law and whether formal or
informal.  “Expenses” shall include attorneys’ fees and all other costs, charges
and expenses paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any indemnifiable event.

 

18

--------------------------------------------------------------------------------


 

The undertakings of this Section 10.2 are independent of, and shall not be
limited to or prejudiced by, the undertakings of Section 10.3.

 

10.3                           INSURANCE.  The Company further represents and
warrants that: (i) Executive shall be and continue to be covered and insured up
to the maximum limits provided by all insurance which the Company and Helen of
Troy maintain to indemnify its directors and officers (and to indemnify the
corporation for any obligations which it incurs as a result of its undertaking
to indemnify its officers and directors); and (ii) the Company will maintain
such insurance or Executive will continue to be covered under Helen of Troy’s
insurance, in not less than its present limits, in effect throughout the term of
Executive’s employment.

 

10.4                           CONSISTENCY WITH CHARTER DOCUMENTS.  The Company
hereby warrants and represents that the undertakings of payment, indemnification
and maintenance of insurance set forth in Sections 10.1, 10.2 and 10.3 are not
in conflict with the Articles of Incorporation or by-laws of the Company or with
any validly existing agreement or other proper corporate action of the Company.

 

SECTION 11. GENERAL

 

11.1                           EFFECT OF PRIOR AGREEMENTS.  This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior employment agreement between the Company or any predecessor of the Company
and Executive, including the Prior Agreement, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of a kind elsewhere provided and not expressly provided for in this Agreement.

 

11.2                           NONASSIGNABILITY; THIRD PARTY BENEFICIARIES. 
Neither this Agreement nor any right or interest hereunder shall be assignable
by Executive, his beneficiaries, dependents or legal representatives without the
Company’s prior written consent; provided, however, nothing in this Section 11.2
shall preclude (i) Executive from designating a beneficiary to receive any
benefit payable hereunder upon his death, (ii) the executors, administrators or
other legal representatives of Executive or his estate from assigning any rights
hereunder to the person or persons entitled thereto, or (iii) the Company from
assigning or delegating any of its benefits or obligations under this Agreement
to Helen of Troy.  Helen of Troy shall be an express third party beneficiary
under this Agreement.

 

11.3                           NO ATTACHMENT.  Except as required by law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge or
hypothecation in favor of any third party, or to execution, attachment, levy or
similar process or assignment by operation of law in favor of any third party,
and any attempt, voluntary or involuntary, to effect any such action shall be
null, void and of no effect.

 

11.4                           BINDING AGREEMENT.  This Agreement shall be
binding upon and inure to the benefit of Executive, Helen of Troy and the
Company and their respective heirs, legal representatives and permitted
successors and assigns.

 

19

--------------------------------------------------------------------------------


 

11.5                           AMENDMENT OF AGREEMENT.  Except for increases in
Basic Compensation made as provided in Section 2.1, this Agreement may not be
modified or amended except by an instrument in writing signed by the parties
hereto.

 

11.6                           WAIVER.  No term or condition of this Agreement
shall be deemed to have been waived, nor shall there be any estoppel against the
enforcement of any provision of this Agreement, except by written instrument of
the party charged with such waiver or estoppel.  No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

11.7                           SEVERABILITY.  If, for any reason, any provision
of this Agreement is held invalid, such invalidity shall not affect any other
provision of this Agreement not held so invalid, and each such other provision
shall, to the full extent consistent with law, continue in full force and
effect.  If any provision of this Agreement shall be held invalid in part, such
invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall, to the full extent consistent with law continue in full
force and effect.

 

11.8                           HEADINGS.  The headings of Sections are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.

 

11.9                           GOVERNING LAW.  This Agreement has been executed
and delivered in the State of Texas, and its validity, interpretation,
performance and enforcement, and all claims and disputes arising hereunder or
related to this Agreement, the transactions contemplated hereby or the conduct
of any person in connection therewith, shall be governed by the laws of Texas,
without giving effect to any principles of conflicts of law.

 

11.10                     NO RIGHT OF SET OFF.  In no event shall the Company be
entitled to set off or credit against sums payable to Executive under this
Agreement any amount due or claimed to be due by Executive to the Company.

 

11.11                     COUNTERPARTS.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 

11.12                     SURVIVORSHIP.  The respective rights and obligations
of the parties hereunder shall survive any termination of this Agreement to the
extent necessary to the intended preservation of such rights and obligations and
to the extent that any performance is required following termination of this
Agreement.  Without limiting the foregoing, Sections 2.5, 5.1, 9, 10.1 and 10.2
shall expressly survive the termination of this Agreement.

 

11.13                     WITHHOLDING.  All amounts paid pursuant to this
Agreement shall be subject to withholding for taxes (federal, state, local or
otherwise) to the extent required by applicable law.

 

20

--------------------------------------------------------------------------------


 

11.14                     NOTICES.  For purposes of this Agreement, notices and
all other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed in the United
States registered mail, return receipt requested, postage prepaid, as follows:

 

If to the Company:

 

Helen of Troy Nevada Corporation
One Helen of Troy Plaza
El Paso, Texas 79912
Attention: Chair of the Compensation Committee of Helen of Troy

 

If to Executive:

 

Gerald J. Rubin
c/o Helen of Troy L.P.
One Helen of Troy Plaza
El Paso, Texas 79912

 

Or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

11.15                     TIMING OF PAYMENTS AND COMPLIANCE WITH DEFERRED
COMPENSATION RULES.

 

(a)                                  Anything herein to the contrary
notwithstanding, any reimbursements or in-kind benefits provided hereunder shall
be paid or provided in accordance with the requirements of Treasury Regulation
§§ 1.409A-3(i)(1)(iv) and (v).

 

(b)                                 Anything herein to the contrary
notwithstanding, in the event Executive is a Specified Employee as of the date
of his Separation from Service, any amounts of non-qualified deferred
compensation (as such term is defined under Code Section 409A) otherwise payable
on account of Executive’s Separation from Service during the six-month period
following Executive’s Separation from Service will be paid in a single lump sum
payment on the earlier to occur of Executive’s death or the first day of the
seventh month following Executive’s Separation from Service.

 

(c)                                  Anything herein to the contrary
notwithstanding, in the event Executive is a Specified Employee as of the date
of his Separation from Service, premiums payable with respect to any benefits
made available pursuant to Sections 4.1(b)(iv) and (f)(iv), as applicable, will
be paid by Executive during the six month period following Executive’s
Separation from Service and will be reimbursed by the Company in a single lump
sum payment on the earlier to occur of Executive’s death or the first day of the
seventh month following Executive’s Separation from Service.

 

21

--------------------------------------------------------------------------------


 

(d)                                 The terms “terminate,” “termination,”
“termination of employment,” and similar terms used herein are intended to mean
a termination of employment that constitutes a Separation from Service.

 

(e)                                  Helen of Troy, the Company and Executive
shall not, individually or in combination, accelerate or defer any payment or
benefit that is subject to Code Section 409A, except in compliance with Code
Section 409A and the provisions of this Agreement, and no amount shall be paid
prior to the earliest date on which it may be paid without violating Code
Section 409A.

 

(f)                                    For purposes of applying the provisions
of Code Section 409A to this Agreement, each separately identified amount to
which Executive is entitled under this Agreement shall be treated as a separate
payment.  In addition, to the extent permissible under Code Section 409A, any
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments.

 

(g)                                 The parties intend that this Agreement and
the benefits provided hereunder be interpreted and construed to comply with Code
Section 409A to the extent applicable thereto.

 

11.16                     COMPLIANCE WITH CODE SECTION 457A.  Notwithstanding
anything to the contrary in this Agreement, the following provisions shall apply
from and after January 1, 2009:

 

(a)                                  This Agreement and the benefits provided
hereunder are intended to comply, to the extent applicable thereto, with Code
Section 409A and the Treasury Regulations and other guidance promulgated or
issued thereunder and with Code Section 457A and the Treasury Regulations and
other guidance promulgated or issued thereunder, and the provisions of this
Agreement shall be interpreted and construed consistent with this intent.  If
Executive, Helen of Troy or the Company believes, at any time, that any such
benefit or right does not so comply with Code Section 457A, it shall promptly
advise the others and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Code Section 457A
(with the most limited possible economic effect on Executive and on the
Company).

 

(b)                                 “Ineligible Compensation” means compensation
relating to services performed for the benefit or on behalf of Helen of Troy as
determined by the Company in its sole discretion regardless of whether the cost
of such compensation is actually borne by the Company.  To the extent Executive
performs such services for Helen of Troy, and any subsidiary or affiliate of the
Company, the determination of what portion of such compensation shall be
considered Ineligible Compensation shall also be made by the Company in its sole
discretion.

 

(c)                                  If and to the extent required by Code
Section 457A, and subject to Code Section 409A:

 

(i)                                     Any Ineligible Compensation which is
attributable to services performed for Helen of Troy after December 31, 2008, as
adjusted for any earnings and losses attributable thereto, shall be paid to
Executive no later than the last day of the twelfth month after the end of the
taxable year of Helen of Troy during which the right to the payment of such
Ineligible

 

22

--------------------------------------------------------------------------------


 

Compensation is no longer subject to a “substantial risk of forfeiture” within
the meaning of Code Section 457A.

 

(ii)                                  In the case of any deferred amount of
Ineligible Compensation which is attributable to services performed for Helen of
Troy before January 1, 2009, to the extent such deferred amount is not
includible in Executive’s gross income in a taxable year beginning before 2018,
such deferred amount, as adjusted for any earnings and losses attributable
thereto, shall be paid to Executive in the later of (1) the last taxable year
beginning before 2018, or (2) the taxable year in which there is no “substantial
risk of forfeiture” of Executive’s rights to such Ineligible Compensation,
within the meaning of Code Section 457A.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

HELEN OF TROY NEVADA CORPORATION

 

 

 

By:

/s/ Gary B. Abromovitz

 

 

 

 

Its:

Vice Chairman

 

 

 

 

 

 

 

GERALD J. RUBIN

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Gerald J. Rubin

 

The obligations of Helen of Troy Nevada Corporation to Executive hereunder are
hereby guaranteed by Helen of Troy Limited, a Bermuda company, and the
undersigned subsidiary of Helen of Troy Limited, a Barbados company.

 

 

HELEN OF TROY LIMITED, a Bermuda company

 

 

 

By:

/s/ Gary B. Abromovitz

 

 

 

 

Its:

Deputy Chairman

 

 

 

 

 

 

HELEN OF TROY LIMITED, a Barbados company

 

 

 

 

By:

/s/ Gary B. Abromovitz

 

 

 

 

Its:

Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Helen of Troy Limited

 

2011 Annual Incentive Plan

 

Section 1.                                          PURPOSE OF PLAN

 

The purpose of the Plan is to promote the success of the Company and its
Subsidiaries by providing to the participating executives of the Company and its
Subsidiaries bonus incentives that qualify as performance-based compensation
within the meaning of Section 162(m) of the Code.  Subject to the approval of
the shareholders of the Company, the Plan shall be effective as of March 1,
2012.

 

Section 2.                                          DEFINITIONS AND TERMS

 

2.1.                              Accounting Terms.  Except as otherwise
expressly provided or the context otherwise requires, financial and accounting
terms are used as defined for purposes of, and shall be determined in accordance
with, GAAP.

 

2.2.                              Specific Terms.  The following words and
phrases as used herein shall have the following meanings:

 

“2008 Stock Plan” means the Helen of Troy Limited 2008 Stock Incentive Plan, as
it may be amended, restated or otherwise modified from time to time.

 

“Adjusted EBITDA” means, for any Year, the sum (without duplication) of
(i) operating income (loss) before impairment charges plus (ii) depreciation and
amortization charges, in each case, of the Company and its Subsidiaries as
determined in accordance with GAAP plus (iii) the amount of any CEO Annual Bonus
accrued with respect to such Year.

 

“Average Invested Capital” means, with respect to any Year, as of any date of
determination, the sum of the following: (i) total assets determined by
disregarding any impairment charges recorded during such Year minus (ii) total
current liabilities plus (iii) indebtedness for borrowed money included in total
current liabilities, in each case, of the Company and its Subsidiaries as
determined in accordance with GAAP, with such amount derived from clauses (i),
(ii) and (iii) calculated as the simple average during such Year based on the
last day of each of the trailing five (5) fiscal quarters through the end of
such Year, minus (iv) the impairment charges disregarded in clause (i) above. 
For purposes of clarity, aggregate impairment charges with respect to the
applicable Year will not be averaged over the fiscal quarters of such Year but
aggregate impairment charges with respect to the applicable Year will reduce the
average invested capital calculated pursuant to clauses (i), (ii) and
(iii) above.

 

“Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

“Bonus” means a cash payment, payment in Shares, payment in the form of the
transfer of a Policy, or payment opportunity as a context requires.

 

“Business Criteria” means any one or any combination of the following financial
goals or other objective goals, which may be Company-wide, on an individual
basis, a consolidated basis or otherwise: (i) earnings before or after taxes
(including earnings before interest, taxes, depreciation and amortization);
(ii) EBITDA; (iii) Adjusted EBITDA; (iv) net income; (v) operating income;
(vi) earnings from continuing operations; (vii) earnings per share (whether
basic or fully diluted); (viii) book value per share; (ix) return measures
(including, but not limited to, return on assets, capital, invested capital,
equity, sales or revenue); (x) expense management; (xi) return on investment
before or after the cost of capital; (xii) improvements in capital structure;
(xiii) profitability of an identifiable business unit or product;
(xiv) maintenance or improvement of profit margins; (xv) stock price;
(xvi) market share; (xvii) revenues or sales; (xviii) costs; (xix) cash flow;
(xx) working capital; (xxi) changes in net assets (whether or not multiplied by
a constant percentage intended to represent the cost of capital); (xxii) EBITDA
ROIC; (xxiii) reductions in the Company’s overhead ratio; and (xxiv) expenses to
sales ratio.

 

“CEO” means Gerald J. Rubin, the Company’s Chief Executive Officer.

 

“CEO Annual Bonus” has the meaning assigned thereto in Section 4.2(a).

 

“CEO Insurance Bonus” has the meaning assigned thereto in Section 4.3(a).

 

“Change in Control” shall mean to have occurred at such time as either (i) any
“person”, as such term is used in section 14(d) of the Exchange Act, other than
the Company, a wholly-owned Subsidiary of the Company or any employee benefit
plan of the Company, or its Subsidiaries, is or becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act (or any successor rule),
directly or indirectly, of fifty percent (50%) or more of the combined voting
power of the Company’s common stock, or (ii) individuals who constitute the
Board on the effective date of this Plan (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election or nomination
for election by the Company’s shareholders was approved by a vote of at least
three quarters of the directors comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for the director without objection to such
nomination) shall be, for purposes of this clause (ii) considered as though such
person was a member of the Incumbent Board.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Committee” means the Compensation Committee of the Company which has been
established to administer the Plan in accordance with Section 3.1 and
Section 162(m) of the Code.

 

--------------------------------------------------------------------------------


 

“Company” means Helen of Troy Limited, a Bermuda company, and any successor
whether by merger, ownership or all or substantially all of its assets or
otherwise.

 

“Corporate Tax Rate” means, for any Year, the lesser of (i) the effective income
tax rate of the Company and its Subsidiaries for such Year or (ii) twenty (20)
percent.

 

“Disability” shall have such meaning attributed thereto in the Company’s
long-term disability plan, or, if no such plan exists, shall mean a “Permanent
and Total Disability” as defined in Code Section 22(e).

 

“EBITDA” means, for any Year, the sum (without duplication) of (i) operating
income (loss) after impairment charges plus (ii) depreciation and amortization
charges, in each case, of the Company and its Subsidiaries as determined in
accordance with GAAP, plus (iii) to the extent included in clause (i) above, any
impairment charges incurred by the Company and its Subsidiaries, as determined
in accordance with GAAP, solely to the extent such charges result from capital
market and/or economic conditions creating a stock market trigger that requires
testing for and recording of impairments under GAAP which cannot be attributed
to any fundamental change in the underlying current or expected operating cash
flows associated with the impaired assets, as reflected in the financial
statements of the Company and its Subsidiaries and the notes thereto..

 

“EBITDA ROIC” means, for any Year, an amount equal to (i) the product of
(y) EBITDA and (z) one (1) minus the Corporate Tax Rate, divided by (ii) Average
Invested Capital.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and as
interpreted by the rules and regulations promulgated thereunder.

 

“Executive” means a key employee (including any officer) of the Company or the
Subsidiaries.

 

“Fair Market Value” means, as of any date that requires the determination of the
Fair Market Value of Shares under this Plan, the value of a Share on such date
of determination, calculated as follows:

 

(i) If the Shares are then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the closing sale price on such date on such Nasdaq market system
or principal stock exchange on which the Share is then listed or admitted to
trading, or, if no closing sale price is quoted on such day, then the Fair
Market Value shall be the closing sale price of the Share on such Nasdaq market
system or such exchange on the immediately preceding day on which a closing sale
price is reported;

 

(ii) If the Shares are not then listed or admitted to trading on a Nasdaq market
system or a stock exchange which reports closing sale prices, the Fair Market
Value shall be the average of the closing bid and asked prices of the Share in
the over-the-counter market on such date; or

 

--------------------------------------------------------------------------------


 

(iii) If neither clause (i) nor (ii) is applicable as of such date, then the
Fair Market Value shall be determined by the Board in good faith using any
reasonable method of evaluation, which determination shall be conclusive and
binding on all interested parties.

 

“GAAP” means generally accepted accounting principles used and applied in the
United States of America.

 

“Guardian Policy” means that certain Modified Premium Survivorship Whole Life
Policy (Policy Number 3757815), dated as of March 2, 1994, issued by The
Guardian Life Insurance Company of America.

 

“Metropolitan Policy” means that certain Survivorship Whole Life Policy (Policy
Number 940 350 202 A), dated as of March 2, 1994, issued by Metropolitan Life
Insurance Company.

 

“Participant” means an Executive selected to participate in the Plan by the
Committee.

 

“Performance Period” means the Year or Years (or any portion thereof) with
respect to which the Performance Targets are set by the Committee.

 

“Performance Target(s)” means the specific objective goal or goals (which may be
cumulative and/or alternative) that are timely set in writing by the Committee
for each Executive for the Performance Period with respect to any one or more of
the Business Criteria.

 

“Plan” means the Helen of Troy Limited 2011 Annual Incentive Plan as amended
from time to time.

 

“Policy” means, individually and collectively, the Guardian Policy, the
Metropolitan Policy and the Sun Life Policy.

 

“Restricted Stock” has the same meaning ascribed to such term in the 2008 Stock
Plan.

 

“Section 162(m)” means Section 162(m) of the Code, and the regulations
promulgated thereunder, all as amended from time to time.

 

“Shares” means common shares, par value $0.10 per share, of the Company.

 

“Specified Years” means each of the Years ending February 28, 2013, February 28,
2014 and February 28, 2015.

 

“Subsidiary” means any corporation, partnership or other entity as to which more
than fifty percent (50%) of the voting securities or other voting ownership
interests

 

--------------------------------------------------------------------------------


 

shall now or hereafter be owned or controlled, directly by a person, any
Subsidiary of such person, or any Subsidiary of such Subsidiary.

 

“Sun Life Policy” means that certain Last Survivor Whole Life Insurance Policy
(Policy Number 9304106T), dated as of March 24, 1994, issued by Sun Life
Assurance Company of Canada.

 

“Year” means any one or more fiscal years of the Company commencing on March 1
of each year that represent(s) an applicable Performance Period.

 

Section 3.                                          ADMINISTRATION OF THE PLAN

 

3.1.                              The Committee.  The Plan shall be administered
by a Committee consisting solely of at least two members of the Board, duly
authorized by the Board to administer the Plan, who (i) are not eligible to
participate in the Plan and (ii) are “outside directors” within the meaning of
Section 162(m).

 

3.2.                              Powers of the Committee.  The Committee shall
have the sole authority to establish and administer the Performance
Target(s) and, subject to the right of the CEO to participate in the Plan during
the Specified Years, the responsibility of determining from among the Executives
those persons who will participate in and receive Bonuses under the Plan and,
subject to Sections 4 and 5 of the Plan, the amount of such Bonuses and shall
otherwise be responsible for the administration of the Plan, in accordance with
its terms.  The Committee shall have the authority to construe and interpret the
Plan (except as otherwise provided herein) and any agreement or other document
relating to any Bonus under the Plan, may adopt rules and regulations governing
the administration of the Plan, and shall exercise all other duties and powers
conferred on it by the Plan, or which are incidental or ancillary thereto. 
Subject to the right of the CEO to participate in the Plan for the Specified
Years, as provided in Section 4.5, for each Performance Period, the Committee
shall determine, at the time the Business Criteria and the Performance
Target(s) are set, those Executives who are selected as Participants in the
Plan.  The Board shall be entitled, in its sole discretion, to approve or
disapprove, but not amend, any proposed Performance Target and Performance
Period established by the Committee with respect to any Participant.  Absent any
disapproval by the Board of the proposed Performance Target and Performance
Period, the Committee’s establishment of such Performance Target and Performance
Period shall become effective.

 

3.3.                              Requisite Action.  A majority (but not fewer
than two) of the members of the Committee shall constitute a quorum.  The vote
of a majority of those present at a meeting at which a quorum is present or the
unanimous written consent of the Committee shall constitute action by the
Committee.

 

3.4.                              Express Authority (and Limitations on
Authority) to Change Terms and Conditions of Bonus.  Without limiting the
Committee’s authority under other provisions of the Plan, but subject to any
express limitations of the Plan and Section 5.8, the Committee shall have the
authority to accelerate a Bonus (after the attainment of the applicable
Performance Target(s)) and to waive restrictive conditions for a Bonus
(including any forfeiture conditions, but not

 

--------------------------------------------------------------------------------


 

Performance Target(s)), in such circumstances as the Committee deems
appropriate.  In the case of any acceleration of a Bonus after the attainment of
the applicable Performance Target(s), the amount payable shall be discounted to
its present value using an interest rate equal to the published prime rate
charged by Bank of America, N.A. or any successor thereof (such rate to be
determined as of the last business day of the month preceding the month in which
such acceleration occurs).

 

Section 4.                                          BONUS PROVISIONS

 

4.1.                              Provision for Bonus.  Each Participant may
receive a Bonus if and only if the Performance Target(s) established by the
Committee, relative to the applicable Business Criteria, are attained.  The
applicable Performance Period and Performance Target(s) shall be determined by
the Committee consistent with the terms of the Plan and Section 162(m).

 

4.2.                              Preestablished Performance Target for CEO —
CEO Annual Bonus.

 

(a)                                  Performance Target for CEO.  (i) Subject to
Sections 4.1, 4.9, 5.1 and 5.8, with respect to the CEO, a preestablished
Performance Target for each of the Specified Years, and related Bonus for the
CEO that is payable in the form of cash or cash equivalents and Shares of
Restricted Stock subject to the terms and conditions of this Section 4.2 (the
amount with respect to any such Specified Year, the “CEO Annual Bonus”), shall
be based on Adjusted EBITDA for such Specified Year.  For each of the Specified
Years the CEO shall receive an CEO Annual Bonus equal to a percentage of the
amount of Adjusted EBITDA for such Year achieved by the Company in the
applicable Specified Year according to the following scale:

 

Performance Tiers

 

Amount of Bonus

 

If Adjusted EBITDA is:

 

Payable as a % of

 

Greater Than

 

Less Than or Equal To:

 

Adjusted EBITDA

 

($ in Millions)

 

($ in Millions)

 

 

 

—

 

$

0.0

 

0

%

$

0.0

 

$

50.0

 

2.0

%

$

50.0

 

$

75.0

 

3.5

%

$

75.0

 

$

100.0

 

5.0

%

$

100.0

 

$

125.0

 

6.0

%

$

125.0

 

$

150.0

 

7.0

%

$

150.0

 

$

175.0

 

8.0

%

$

175.0

 

 

 

8.5

%

 

Adjusted EBITDA, for the purpose of computing the CEO Annual Bonus, shall be
calculated commencing as of the Year beginning March 1, 2012 and continuing each
Specified Year thereafter.

 

(ii) In the event that, in any Specified Year, the Company or any of its
Subsidiaries consummates an acquisition of the stock or the operating, income or
revenue

 

--------------------------------------------------------------------------------


 

producing assets of any entity whether through a merger, consolidation,
combination, asset purchase or similar transaction (the “Acquired Assets”), the
Performance Tiers set forth in the table above shall be increased by an amount
equal to the Adjusted EBITDA of, or attributed to, the Acquired Assets for the
four (4) completed quarters immediately preceding the closing date of the
acquisition of the Acquired Assets (the “Acquisition Date”), with such amount to
be pro-rated to reflect the number of days in the Year that the Acquired Assets’
financial results are consolidated or combined with or included in the financial
statements of the Company and its Subsidiaries.  With respect to each Specified
Year following the Year in which the Acquisition Date occurred, the Performance
Tiers set forth in the table above shall be increased by an amount equal to the
Adjusted EBITDA of, or attributed to, the Acquired Assets for the four
(4) completed quarters immediately preceding the Acquisition Date. 
Notwithstanding the foregoing, in the event it is determined in good faith by
the Committee in its discretion that (A) the Acquired Assets do not constitute a
division, business unit, business segment or all or substantially all of the
assets of an entity and (B) the modification of the Performance Tiers set forth
in the table above as contemplated by the first two sentences of this
Section 4.2(a)(ii) would not be practicable or appropriate to fairly reflect the
impact of the acquisition of such Acquired Assets, then the Performance Tiers
set forth in the table above shall be increased by an amount equal to the
forecasted impact of such acquisition to Adjusted EBITDA.  Any amount calculated
under this Section 4.2(a)(ii) shall be objectively determined in good faith by
the Committee in its discretion and shall be final and binding, absent manifest
error.

 

(iii) In the event that, in any Specified Year, the Company or any of its
Subsidiaries consummates a divestiture of the stock or the operating, income or
revenue producing assets of the Company or any Subsidiary or other entity
consolidated or combined with or included in the financial statements of the
Company and its Subsidiaries whether through a merger, consolidation,
combination, asset sale, spin-off or similar transaction (the “Divested
Assets”), the Performance Tiers set forth in the table above shall be decreased
by an amount equal to the Adjusted EBITDA of, or attributed to, the Divested
Assets for the four (4) completed quarters immediately preceding the closing
date of the divestiture of the Divested Assets (the “Divestiture Date”), with
such amount to be pro-rated to reflect the number of days in the Year that the
Divested Assets’ financial results are no longer consolidated or combined with
or included in the financial statements of the Company and its Subsidiaries. 
With respect to each Specified Year following the Year in which the Divestiture
Date occurred, the Performance Tiers set forth in the table above shall be
decreased by an amount equal to the Adjusted EBITDA of, or attributed to, the
Divested Assets for the four (4) completed quarters immediately preceding the
Divestiture Date.  Any amount calculated under this Section 4.2(a)(iii) shall be
objectively determined in good faith by the Committee in its discretion and
shall be final and binding, absent manifest error.

 

(b)                                 Payment of CEO Annual Bonus Upon Achievement
of Performance Target for CEO.  Any CEO Annual Bonus shall be paid at the time
and in the manner set forth in the Plan, including in accordance with
Section 4.11 hereof; provided, however, payments in respect of the CEO Annual
Bonus shall be made as follows:

 

(i) If the CEO Annual Bonus is less than $15,000,000, then such CEO Annual Bonus
shall be paid in the following manner:

 

--------------------------------------------------------------------------------


 

(A) first, subject to clause (e) below, in the form of Shares of Restricted
Stock, with the number of Shares of Restricted Stock (rounded up to the next
whole Share) being equal to (I) one-third (1/3) of the CEO Annual Bonus, divided
by (II) the Fair Market Value of a Share on the date the Committee certifies the
CEO Annual Bonus pursuant to Section 4.10 hereof; and

 

(B) second, in the form of cash or cash equivalents in an amount equal to
(I) the CEO Annual Bonus less (II) the aggregate Fair Market Value of the Shares
described in clause (A) of Section 4.2(b)(i) above.

 

(ii) If the CEO Annual Bonus is equal to or greater than $15,000,000, then such
CEO Annual Bonus shall be paid in the following manner:

 

(A) first, in the form of cash or cash equivalents in an aggregate amount of
$10,000,000; and

 

(B) second, subject to clause (e) below, in the form of Shares of Restricted
Stock, with the number of Shares of Restricted Stock (rounded up to the next
whole Share) being equal to (I) the CEO Annual Bonus less $10,000,000, divided
by (II) the Fair Market Value of a Share on the date the Committee certifies the
CEO Annual Bonus pursuant to Section 4.10 hereof.

 

(c)                                  Issuance and Vesting of Restricted Stock. 
All Shares of Restricted Stock issued in respect of any CEO Annual Bonus
hereunder shall be issued pursuant to the terms and conditions of the 2008 Stock
Plan and shall reduce the number of Shares available for issuance thereunder. 
The date of grant of such Restricted Stock shall be the date the Committee
certifies the CEO Annual Bonus pursuant to Section 4.10 hereof.  No fractional
Shares shall be issued in payment of any Bonus (including any CEO Annual Bonus)
payment under the Plan.  Restricted Stock issued in respect of any CEO Annual
Bonus hereunder shall vest (i) in the case of any Performance Period ending
prior to February 28, 2015, on February 28, 2015 and (ii) in the case of the
Performance Period ending February 28, 2015, on the date the Committee certifies
the CEO Annual Bonus pursuant to Section 4.10 hereof in respect of such
Performance Period provided the CEO continues employment with the Company or its
Subsidiaries through the Performance Period ending February 28, 2015.

 

(d)                                 Effect of Insufficient Shares. 
Notwithstanding anything herein to the contrary, in the event that there are
insufficient Shares available for issuance pursuant to the 2008 Stock Plan to
satisfy amounts owing in respect of the CEO Annual Bonus, the amount of the CEO
Annual Bonus which is not able to be satisfied in Shares of Restricted Stock
shall be paid in the form of cash or cash equivalents.

 

(e)                                  Compliance with Securities Law and
Regulations.  The issuance or delivery of Shares pursuant to the Plan shall be
subject to, and shall comply with, any applicable requirements of federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, the Exchange Act, and the rules and

 

--------------------------------------------------------------------------------


 

regulations promulgated thereunder), any securities exchange upon which the
Shares may be listed and any other law or regulation applicable thereto.  The
Company shall not be obligated to issue or deliver any Shares pursuant to the
Plan if such issuance or delivery would, in the opinion of the Committee,
violate any such requirements. The foregoing shall not, however, be deemed to
require the Company to issue Shares of Restricted Stock in respect of amounts to
be paid on account of the CEO Annual Bonus if a necessary listing or quotation
of the Shares on a stock exchange or inter-dealer quotation system or any
registration under state or federal securities laws required under the
circumstances has not been accomplished.

 

4.3                                 Preestablished Performance Target for CEO —
CEO Insurance Bonus.  Subject to Sections 4.1, 4.9, 5.1 and 5.8, with respect to
the CEO, a preestablished Performance Target, and related Bonus for the CEO that
is payable in the form of the transfer of a Policy subject to the terms and
conditions of this Section 4.3 (the “CEO Insurance Bonus”), shall be based on
EBITDA ROIC, as set forth below:

 

(a)                                  Performance Target for CEO.  For each Year
set forth in the table below, the CEO shall receive an CEO Insurance Bonus if
EBITDA ROIC exceeds 7.0% for the applicable Year, as set forth below:

 

Performance Goal Period

 

CEO Insurance Bonus

Fiscal year ended February 28, 2013

 

Guardian Policy

Fiscal year ended February 28, 2014

 

Sun Life Policy

Fiscal year ended February 28, 2015

 

Metropolitan Policy

 

(b)                                 Payment of Bonus Upon Achievement of
Performance Target for CEO.  Any CEO Insurance Bonus shall be paid at the time
and in the manner set forth in the Plan, including in accordance with
Section 4.11 hereof, by transferring the applicable Policy to The Gerald J. and
Stanlee N. Rubin 1994 Irrevocable Trust.

 

4.4.                              Selection of Performance Target(s) for
Participants — Business Criteria.  With respect to any Bonus that a Participant
may receive under the Plan (other than the CEO Annual Bonus and the CEO
Insurance Bonus), the specific Performance Target(s) with respect to the
Business Criteria must be established by the Committee in advance of the
deadlines applicable under Section 162(m) and while the performance relating to
the Performance Target(s) remains substantially uncertain within the meaning of
Section 162(m).  At the time the Performance Target(s) are selected, the
Committee shall provide, in terms of an objective formula or standard for each
such Participant, and for any person who may become a Participant after the
Performance Target(s) are set, the method of computing the specific amount that
will represent the maximum amount of Bonus payable to such Participant if the
Performance Target(s) are attained, subject to Sections 4.1, 4.9, 4.12, 5.1 and
5.8.

 

4.5.                              Selection of Participants.  With respect to
the Specified Years, the CEO shall be a Participant under the Plan.  In addition
to the CEO’s participation for the Specified Years, for each Performance Period,
the Committee shall determine, at the time the Business Criteria and the
Performance Target(s) are set, the Executives who will participate in the Plan.

 

--------------------------------------------------------------------------------


 

4.6.                              Effect of Mid-Year Commencement of Service. 
To the extent compatible with Sections 4.4 and 5.8, if services as an Executive
commence after the adoption of the Plan and the Performance Target(s) are
established for a Performance Period, the Committee may grant a Bonus that is
proportionately adjusted based on the period of actual service during the Year;
the amount of any Bonus paid to such person shall not exceed that proportionate
amount.

 

4.7.                              Termination of Employment During Year.  Unless
otherwise determined by the Committee or required by applicable law or pursuant
to any written agreement between the Company and the Executive:

 

(a)                                  no Bonus shall be payable to an Executive
if the Executive is not employed by the Company or any Subsidiary of the Company
on the last day of the Performance Period for which the Bonus is otherwise
payable, unless the Executive’s employment with the Company and its Subsidiaries
terminates during the Performance Period by reason of the Executive’s death or
Disability or following a Change in Control; and

 

(b)                                 in the event of the Executive’s death or
Disability during the Performance Period, or in the event of the termination of
the Executive’s employment for any reason following a Change in Control that
occurs during the Performance Period, the Executive (or the Executive’s legal
representative or beneficiary) shall receive a Bonus equal to the product of
(i) the Bonus he would have received for the entire Performance Period,
multiplied by (ii) a fraction, the numerator of which is the number of days
during the Performance Period in which the Executive was an employee of the
Company or its Subsidiaries, and the denominator of which is the number of days
in the Performance Period.

 

Notwithstanding the foregoing or any written agreement between the Company and
the Executive, the payment of such Bonus shall be made in accordance with
Section 4.11 hereof.

 

4.8.                              Accounting Changes.  Subject to Section 5.8,
if, after the Performance Target(s) are established for a Performance Period, a
change occurs in the applicable accounting principles or practices, the amount
of the Bonuses paid under this Plan for such Performance Period shall be
determined without regard to such change.

 

4.9.                              Committee Discretion to Determine Bonuses. 
Other than the CEO Annual Bonus and the CEO Insurance Bonus, the Committee has
the sole discretion to determine the standard or formula pursuant to which each
such Participant’s Bonus shall be calculated (in accordance with Section 4.4),
subject in all cases to the terms, conditions and limits of the Plan and of any
other written commitment authorized by the Committee.  To this same extent,
other than the CEO Annual Bonus and the CEO Insurance Bonus, the Committee may
at any time establish additional conditions and terms of payment of Bonuses
(including, but not limited to the achievement of other financial, strategic or
individual goals, which may be objective or subjective) as it may deem desirable
in carrying out the purposes of the Plan and may take into account such other
factors as it deems appropriate in administering any aspect of the Plan.  For
example (without limiting the adjustments to any of the following), subject to
Sections 4.8 and 5.8, the Committee may specify, in its sole discretion, at the
time the Performance Targets are set, the manner of adjustment of any
Performance Target to the extent necessary to prevent

 

--------------------------------------------------------------------------------


 

dilution or enlargement of any award as a result of extraordinary events or
circumstances, as determined by the Committee, or to exclude the effects of
(a) extraordinary, unusual, or non-recurring items, (b) changes in applicable
laws, regulations, or accounting principles, (c) currency fluctuations,
(d) discontinued operations, (e) non-cash items, such as amortization,
depreciation, or reserves; asset impairment, or (f) any recapitalization,
restructuring, reorganization, merger, acquisition, divestiture, consolidation,
spin-off, split-up, combination, liquidation, dissolution, sale of assets, or
other similar corporate transaction.  The Committee may not, however, increase
the maximum amount permitted to be paid to any individual under Section 4.2,
4.3, 4.4 or 4.12 of the Plan or award a Bonus under this Plan if the applicable
Performance Target(s) have not been satisfied.

 

4.10.                        Committee Certification.  No Executive shall
receive any payment under the Plan unless the Committee has certified, by
resolution or other appropriate action in writing, that the amount thereof has
been accurately determined in accordance with the terms, conditions and limits
of the Plan and that the Performance Target(s) and any other material terms
previously established by the Committee or set forth in the Plan were in fact
satisfied.

 

4.11.                        Time of Payment.  Any Bonuses granted by the
Committee under the Plan shall be paid as soon as practicable following the
Committee’s determinations under this Section 4 and the certification of the
Committee’s findings under Section 4.10; provided, however, any such payment
shall be made following the end of the Company’s taxable year that coincides
with or includes the end of the Performance Period and shall be made no later
than the 15th day of the third month following the end of such taxable year of
the Company.  Except as provided in Section 4.2 or Section 4.3 above, any such
payment shall be in cash or cash equivalents, subject to applicable withholding
requirements.  If and to the extent permitted by the Committee, and in
accordance with such rules as the Committee may from time to time adopt,
including compliance with Section 409A of the Code, Participants may, prior to
the beginning of any Performance Period, elect to defer the payout of all or any
portion of a Bonus relating to such Performance Period.  In the case of the
delay of a Bonus otherwise payable at or after the attainment and certification
of the applicable Performance Target(s), any additional amount payable shall be
based on an interest rate equal to the published prime rate charged by Bank of
America, N.A., or any successor thereof (such rate to be determined with respect
to each calendar year on the first business day of such bank during such
calendar year) over the deferral period.

 

4.12.                        Maximum Individual Bonus.  Notwithstanding any
other provision hereof, (a) the CEO Annual Bonus payable to the CEO in any Year
during the term of the Plan shall not exceed $25,000,000, (b) the CEO Insurance
Bonus payable to the CEO in respect of the transfer of the Guardian Policy shall
not exceed $3,000,000, with such amount calculated by reference to the cash
surrender value of such Policy as of the date the Committee certifies the CEO
Insurance Bonus pursuant to Section 4.10 hereof, (c) the CEO Insurance Bonus
payable to the CEO in respect of the transfer of the Sun Life Policy shall not
exceed $4,000,000, with such amount calculated by reference to the cash
surrender value of such Policy as of the date the Committee certifies the CEO
Insurance Bonus pursuant to Section 4.10 hereof, (d) the CEO Insurance Bonus
payable to the CEO in respect of the transfer of the Metropolitan Policy shall
not exceed $7,000,000, with such amount calculated by reference to the cash
surrender value of such Policy

 

--------------------------------------------------------------------------------


 

as of the date the Committee certifies the CEO Insurance Bonus pursuant to
Section 4.10 hereof, and (e) with respect to any Bonuses other than those
described in clauses (a) through (d) of this Section 4.12, (i) the Bonus payable
to the Chief Executive Officer of the Company in any Performance Period during
the term of the Plan shall not exceed $20,000,000 and (ii) with respect to
Executives other than the CEO, no such Executive shall receive a Bonus under the
Plan for any Performance Period in excess of $3,000,000.

 

4.13.                        Clawback Policy.  Notwithstanding any other
provision hereof, acceptance by the CEO or any other Participant of any Bonus or
other payment pursuant to the Plan constitutes such person’s acknowledgement and
agreement that all Bonuses and any other payments made pursuant to the Plan
shall be subject to (a) Section 304 of the Sarbanes Oxley Act of 2002 and (b) to
the extent required under the rules and/or regulations issued pursuant to the
Dodd-Frank Act of 2010, any clawback policy adopted by the Company pursuant to
such rules and/or regulations.

 

Section 5.                                          GENERAL PROVISIONS

 

5.1.                              No Right to Bonus or Continued Employment. 
Neither the establishment of the Plan nor the provision for or payment of any
amounts hereunder nor any action of the Company (including, for purposes of this
Section 5.1, any predecessor or Subsidiary), the Board or the Committee in
respect of the Plan, shall be held or construed to confer upon any person any
legal right to receive, or any interest in, a Bonus or any other benefit under
the Plan, or any legal right to be continued in the employ of the Company.  The
Company expressly reserves any and all rights to discharge an Executive in its
sole discretion, without liability of any person, entity or governing body under
the Plan or otherwise, except to the extent otherwise provided in any written
employment agreement between the Company and the Executive.

 

5.2.                              Discretion of the Company, the Board and
Committee.  Any decision made or action taken by the Company or by the Board or
by the Committee arising out of or in connection with the creation, amendment,
construction, administration, interpretation and effect of the Plan shall be
within the absolute discretion of such entity and shall be conclusive and
binding upon all persons.  No member of the Committee shall have any liability
for actions taken or omitted under the Plan by the member or any other person.

 

5.3.                              Absence of Liability.  A member of the Board
or a member of the Committee or any officer of the Company shall not be liable
for any act or inaction hereunder, whether of commission or omission.

 

5.4.                              No Funding of Plan.  The Company shall not be
required to fund or otherwise segregate any cash or any other assets which may
at any time be paid to Participants under the Plan.  The Plan shall constitute
an “unfunded” plan of the Company.  The Company shall not, by any provisions of
the Plan, be deemed to be a trustee of any property, and any obligations of the
Company to any Participant under the Plan shall be those of a debtor and any
rights of any Participant or former Participant shall be limited to those of a
general unsecured creditor.

 

--------------------------------------------------------------------------------


 

5.5.                              Non-Transferability of Benefits and
Interests.  Except as expressly provided by the Committee, no benefit payable
under the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any such attempted
action shall be void and no such benefit shall be in any manner liable for or
subject to debts, contracts, liabilities, engagements or torts of any
Participant or former Participant.  This Section 5.5 shall not apply to an
assignment of a contingency or payment due after the death of the Executive to
the deceased Executive’s legal representative or beneficiary.

 

5.6.                              Law to Govern.  All questions pertaining to
the construction, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Texas.

 

5.7.                              Non-Exclusivity.  Subject to Section 5.8, the
Plan does not limit the authority of the Company, the Board or the Committee, or
any Subsidiary of the Company, to grant awards or authorize any other
compensation under any other plan or authority, including, without limitation,
awards or other compensation based on the same Performance Target(s) used under
the Plan.  In addition, Executives not selected to participate in the Plan may
participate in other plans of the Company.

 

5.8.                              Section 162(m) Conditions; Bifurcation of
Plan.  It is the intent of the Company that the Plan and Bonuses paid hereunder
satisfy and be interpreted in a manner, that, in the case of Participants who
are or may be persons whose compensation is subject to Section 162(m), satisfies
any applicable requirements as performance-based compensation.  Any provision,
application or interpretation of the Plan inconsistent with this intent to
satisfy the standards in Section 162(m) of the Code shall be disregarded. 
Notwithstanding anything to the contrary in the Plan, the provisions of the Plan
may at any time be bifurcated by the Board or the Committee in any manner so
that certain provisions of the Plan or any Bonus intended or required in order
to satisfy the applicable requirements of Section 162(m) are only applicable to
persons whose compensation is subject to Section 162(m).

 

5.9.                              Adopting Employer.  Helen of Troy Nevada
Corporation, a Nevada corporation, is an adopting employer to the Plan.

 

5.10                           Section 409A of the Code.  Except to the extent a
Bonus is deferred pursuant to Section 4.11, the Plan and the Bonuses paid
hereunder are intended to meet the “short-term deferral” exemption to the
provisions of Section 409A of the Code and the Treasury regulations issued
thereunder or otherwise to comply with Section 409A of the Code and the Treasury
regulations and guidance issued thereunder.  Notwithstanding any provision of
the Plan to the contrary, the Plan shall be interpreted and construed consistent
with this intent.  Notwithstanding the foregoing, the Company shall not be
required to assume any increased economic burden in connection therewith.

 

5.11                           Section 457A of the Code.  It is the intent of
the Company that the Plan and all Bonuses paid to U.S. taxpayers hereunder will
comply with Section 457A of the Code and the provisions of the Plan shall be
interpreted and construed consistent with this intent.  Notwithstanding the
foregoing, in the event the Plan is found not to comply with Section 457A,

 

--------------------------------------------------------------------------------


 

the Company shall not be required to assume any increased economic burden in
connection therewith.

 

5.12                           Conflict.  In the event of any conflict between
the terms of any written agreement between the Company and the Executive and
this Plan regarding the payment of the Bonus (including the transfer of a Policy
in respect of the CEO Insurance Bonus) upon termination of employment with the
Company, including any termination of employment following a Change in Control
or upon Disability or any analogous term or the application so Section 5.11
hereof, the terms of the written agreement shall be deemed to control. 
Notwithstanding the foregoing or any written agreement between the Company and
the Executive, the payment of any Bonus (including the transfer of a Policy in
respect of the CEO Insurance Bonus) shall be made in accordance with Sections
4.10, 4.11 and 4.12 hereof.

 

Section 6.                                          EFFECTIVE DATE, AMENDMENTS,
SUSPENSION OR TERMINATION OF PLAN

 

The Plan shall be effective as of March 1, 2012, subject to its approval by
shareholders of the Company at the annual general meeting of shareholders to be
held October 11, 2011, or any adjournment or postponement thereof.  The Board or
the Committee may from time to time amend, suspend or terminate in whole or in
part, and if suspended or terminated, may reinstate, any or all of the
provisions of the Plan.  Notwithstanding the foregoing, no amendment may be
effective without Board and/or shareholder approval if such approval is
necessary to comply with the applicable rules under Section 162(m) of the Code. 
No additional Bonuses may be payable after termination of the Plan.  Termination
of the Plan shall not affect any Bonuses due and outstanding on the date of
termination and such Bonuses shall continue to be subject to the terms of the
Plan notwithstanding its termination.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Performance-Based Restricted Stock Unit Award

Performance-Based Requirements

 

The Performance-based restricted stock units set forth in Section 2.5(b) of the
Employment Agreement will be granted, subject to shareholder approval of the
proposed amendment to the 2008 Stock Incentive Plan, under the 2008 Stock
Incentive Plan.  The RSUs will be earned subject to the following
performance-based requirements:

 

Tranche 1

 

Tranche 2

 

Tranche 3

If FYE 2/13 EBITDA ROIC is:

 

Units

 

If FYE 2/14 EBITDA ROIC is:

 

Units

 

If FYE 2/15 EBITDA ROIC or 3-year average EBITDA ROIC is:

 

Units Earned

Greater than:

 

But less than:

 

Earned

 

Greater than:

 

But less than:

 

Earned

 

Greater than:

 

But less than:

 

 

 

 

 

 

7.00

%

0

 

 

 

7.00

%

0

 

 

 

7.00

%

0

 

 

7.00

%

8.50

%

25,000

 

7.00

%

8.75

%

50,000

 

7.00

%

9.00

%

175,000

 

Less shares previously earned

8.50

%

9.50

%

50,000

 

8.75

%

10.00

%

100,000

 

9.00

%

10.50

%

350,000

 

Less shares previously earned

9.50

%

10.50

%

75,000

 

10.00

%

11.25

%

150,000

 

10.50

%

12.00

%

525,000

 

Less shares previously earned

10.50

%

 

 

100,000

 

11.25

%

 

 

200,000

 

12.00

%

 

 

700,000

 

Less shares previously earned

 

--------------------------------------------------------------------------------